DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the memory” in line 1. There is insufficient antecedent basis for this limitation in the claim. However, claim 9, which claim 10 is dependent on, does not mention any memory. Clarification is requested.
Claim 15 recites the limitation “the memory” in line 1. There is insufficient antecedent basis for this limitation in the claim. However, claim 9, which claim 15 is dependent on, does not mention any memory. Clarification is requested.
Claim 16 recites the limitation “the memory” in line 1. There is insufficient antecedent basis for this limitation in the claim. However, claim 9, which claim 16 is dependent on, does not mention any memory. Clarification is requested. 
Claim 18 recites the limitation “at least one processor” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “at least one processor” is referring to “at least one 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including calculating a PVCM score. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of presenting an indicator on a display sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites presenting an indicator on a display, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The display of the indicator does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving sensor data and extracting features specific to PVCM from the sensor data. Receiving sensor data and analyzing sensor data is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the receiving and analyzing steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 9 and 17.

The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the display of data. The receiving and analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. However, claims 2 and 10 recite presenting the potential time of the future PVCM attack on the display so that a medical procedure can be scheduled at the potential time, which is integrate the abstract idea into a practical application. As such, claims 2 and 10 are not rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 (US Pub No. 2015/0073306 – cited by Applicant) in view of Dellimore et al. ‘717 (US Pub No. 2017/0325717).
Regarding claim 1, Abeyratne et al. ‘306 teaches a method (Abstract), comprising:
receiving sensor data associated with respiration of a user at a first electronic device (Fig. 1 low-noise microphones 53, 55 and [0088], [0098]);
extracting features specific to paradoxical vocal cord motion (PVCM) from the sensor data (Fig. 2 (B) feature extraction and [0105]), the extracted features comprising a cough wetness level (Fig. 12 and [0037], [0164]) and a respiration phase difficulty level ([0016]; “…child presenting with difficult breathing or cough is diagnosed with pneumonia if they have tachyponea (fast breathing).” | Table 9 and [0194]-[0196]); and
presenting an indicator on a display of the first electronic device for use by the user or a medical provider ([0093]; “The results of the processing may be transmitted back to the smartphone for display thereon or alternatively be displayed on an electronic display device under the control of the distant computer.”).
Abeyratne et al. ‘306 teaches all of the elements of the current invention as mentioned above except for calculating a PVCM score based on the extracted features using a predetermined model, wherein the predetermined model allocates weights to the extracted features based on respective importance to PVCM determination; and presenting an indicator on a display, the indicator representing the PVCM score.
Dellimore et al. ‘717 teaches the measurements of parameters are combined to determine a score representing the severity of COPD in a subject ([0061]), one of the parameters including the breathing rate of the subject and a measure of respiratory effort ([0057]). The parameters could also be weighted and combined to assess COPD severity ([0073]). A COPD severity monitoring system may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 to include calculating a PVCM score as Dellimore et al. ‘717 teaches that this will aid in determining the severity of airway disruption.
Regarding claim 3, Abeyratne et al. ‘306 teaches wherein the sensor data includes audio data associated with sounds generated by a body of the user (Fig. 1 low-noise microphones 52, 55 and [0088]; The microphones record coughs from a user.).
Regarding claim 4, Abeyratne et al. ‘306 teaches wherein the audio data is obtained by the first electronic device or a second electronic device (Fig. 1 computer system 52 and [0089]; The computer system 52 is interpreted as the first electronic device.).
Regarding claim 6, Abeyratne et al. ‘306 teaches wherein the extracted features further comprise at least one of: wheeze condition, abruptness of respiratory attack, or asthma medication intake timing (Claim 12 and [0056]; wheezing).
Regarding claim 7, Abeyratne et al. ‘306 teaches identifying one or more features of the extracted features as PVCM triggering features based on context associated with the one or more features, wherein the context includes one or more of: time of occurrence of the one or more features or activity level at the time of occurrence ([0005], [0230]-[0231]).
Regarding claim 8, Abeyratne et al. ‘306 teaches processing the sensor data to perform at least one of: detecting respiration phases of inhaling and exhaling, identifying a cough ([0019]), or recognizing a wheeze associated with the respiration phases (Claim 12 and [0056]; wheezing).
Regarding claims 9, 11, 12, and 14-16, Abeyratne et al. ‘306, as modified by Dellimore et al. ‘717, teaches a electronic device comprising the claimed elements.
Regarding claims 17, 19, and 20, Abeyratne et al. ‘306, as modified by Dellimore et al. ‘717 teaches a non-transitory computer readable medium containing computer readable program code that, when executed, causes at least one processor to perform the claimed steps.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 furhter in view of Kraft ‘778 (US Pub No. 2012/0041778).
Regarding claim 2, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 teaches all of the elements of the current invention as mentioned above except for determining a potential time of a future PVCM attack by the user based on an analysis of patterns of the extracted features over a prior period of time; and presenting the potential time of the future PVCM attack on the display of the first electronic device.
Dellimore et al. ‘717 teaches the number of coughs over a certain period of time, for example 1 hour, can be used to assess the respiratory condition and can also be used as an aid in the prediction of exacerbation events ([0069]), or the prediction of the coughs worsening. User interface components can also or alternatively comprise a display, or other visual indicator (such as a light) for providing information to the subject about the operation of the apparatus of Dellimore et al. ‘717 ([0054]). The display of providing information may include displaying the potential time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 to include determining a potential time of a future PVCM attack and presenting the potential time of the future PVCM attack as Dellimore et al. ‘717 teaches that this would aid in predicting if the subject’s cough worsens.

	Kraft ‘778 teaches inputting change in behaviors (e.g. increased cough) into predictive algorithms to show a significant heightened likelihood based on the patients attributes and information of an acute event, or signs of early disease (cancer, infection, or other pathologies). A display is also included that would give the patient means for further evaluation and treatment guidance ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of presenting the potential time of Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 to include scheduling a medical procedure at the potential time as Kraft ‘778 teaches that this will aid in determining early signs of disease that would need to be treated immediately.
Regarding claim 10, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717, as modified by Kraft ‘778, teaches the memory further stores instructions executable by the processor to perform the recited steps.
Regarding claim 18, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717, as modified by Kraft ‘778, teaches the computer readable program code, when executed, further causes at least one processor to perform the recited steps.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 further in view of Ozawa et al. ‘764 (US Pub No. 2018/0206764).
Regarding claim 5, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717 teaches all of the elements of the current invention as mentioned above except for wherein at least some of audio data is obtained by a medical device of a medical care office or hospital and transmitted to the first electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sound detector that wirelessly transmits the detection result to the network of Ozawa et al. ‘764 for the sensor that is connected to the computer system of Abeyratne et al .’306 as Ozawa et al. ‘764 teaches that a sound detector and network may be connected either via wires or wirelessly.
Regarding claim 13, Abeyratne et al. ‘306 in view of Dellimore et al. ‘717, as modified by Ozawa et al. ‘764 teaches the electronic device of claim 11 to include the recited elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albert ‘560 (US Pub No. 2006/0017560) teaches a microphone may be either have a wired or wireless connection a microprocessor. MacAuslan ‘447 (US Pub No. 2014/0343447) teaches a method of analyzing a cough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791